DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/13/2021 and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claims 1-18 recite an acronym “F1AP”.  For clarity, it is suggested to spell out the specified acronym in at least the first time it is mentioned in the claim.

35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
Claim Limitations Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretation   

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office Action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office Action. 

Claims 1, 4, 10 and 13, the claim limitations which contain various units such as “a centralized unit” and “a distributed unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since “unit” is a generic placeholder/verbal construct that is used as a substitute for the term “means for” and such limitations do not include the structures necessary to perform the claimed functions.  Claim element “unit” is a limitation that invokes 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  

A review of the specification discloses:
[0091] In this embodiment of this application, the donor node may use an architecture in which a CU is separated from a DU, and the relay node may also use an architecture in which a CU is separated from a DU. A DU entity is located on the relay node, and a CU entity is located on the donor node. The relay node further includes a mobile termination MT entity in addition to the DU entity. Specifically, a CU and a DU in the donor node 104 in FIG. 1 are connected through an F1 interface, and the CU and the NGC 105 are connected through the NG interface. In addition, the DU in the donor node 104 is connected to an MT in the relay node 103 through a Un 2 interface, a DU in the relay node 103 is connected to an MT in the relay node 102 through a Un 1 interface, and a DU in the relay node 102 is connected to the UE 101 through a Uu interface. That is, for the DU in the donor node 104, the MT in the relay node 103 is considered as UE, and for the MT in the relay node 103, the DU in the donor node 104 is considered as a base station. Similarly, for the DU in the relay node 103, the MT in the relay node 102 is considered as UE, and for the MT in the relay node 102, the DU in the relay node 103 is considered as a base station. Similarly, for the UE 101, the DU in the relay node 102 is considered as a base station (See also FIGs 4 & 5)

In view of above, the written description link and associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN WG2, 16th – 20th April, 2018_R2-1806152,  hereinafter “3GPP ‘152”
As per claim 1, 3GPP ‘152 discloses a data processing method in an integrated access and backhaul (IAB) system, wherein the system comprises a centralized unit (CU), a distributed unit (DU), a first IAB node, and a second IAB node (3GPP ‘152, Figure 2), and the method comprises: 
generating, by the CU, a downlink F1AP message, wherein a message comprised in the downlink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of the first IAB node, and an RRC message of the second IAB node (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer.  F1AP message has to be generated before sending)
and sending, by the CU, the downlink F1AP message to the DU, and indicating that a message type of the message comprised in the downlink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)

(3GPP ‘152, Figure 2), and the method comprises: 
receiving, by the CU, an uplink F1AP message sent by the DU, wherein a message comprised in the uplink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of the first IAB node, and an RRC message of the second IAB node (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)
and receiving, by the CU, indication information sent by the DU, wherein the indication information indicates that a message type of the message comprised in the uplink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)

As per claim 6, 3GPP ‘152 discloses the method according to claim 4, wherein the method further comprises: when the message type of the message comprised in the uplink F1AP message is the RRC message type, obtaining, by the CU, the RRC message of the second IAB node, and processing the RRC message of the second IAB node on a peer RRC layer between the CU and the second IAB node (3GPP ‘152, Figure 4, Step 8, F1 initial UL RRC Message)

As per claim 7, 3GPP ‘152 discloses the method according to claim 4, wherein the method further comprises: when the message type of the message comprised in the uplink F1AP (3GPP ‘152, Figure 4, step 7, processing delay in IAB node 1)
As per claim 8, 3GPP ‘152 discloses the method according to claim 7, wherein the method further comprises: if the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device, processing, by the CU, the F1AP message of the terminal device on a peer F1AP layer between the CU and the terminal device (3GPP ‘152, Figure 4, step 28, Transmission of F1AP UL RRC Message Transfer)

As per claim 9, 3GPP ‘152 discloses the method according to claim 7, wherein the method further comprises: if the F1AP message comprised in the uplink F1AP message is the F1AP message of the first IAB node, processing, by the CU, the F1AP message of the first IAB node on a peer F1AP layer between the CU and the first IAB node (3GPP ‘152, step 8, F1: Initial UL RRC Message)
As per claim 10, 3GPP ‘152 discloses an integrated access and backhaul (IAB) system comprising a centralized unit (CU) and a distributed unit (DU) node (3GPP ‘152, Figure 2), wherein: the CU is configured to generate a downlink F1AP message, wherein a message comprised in the downlink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of a first IAB node, and an RRC message of a (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer.  F1AP message has to be generated before sending)
and the CU is configured to send the downlink F1AP message to the DU, and indicate that a message type of the message comprised in the downlink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type; the DU is configured to receive the downlink F1AP message (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer) 

As per claim 13, 3GPP ‘152 discloses an integrated access and backhaul (IAB) system comprising a centralized unit (CU) and a distributed unit (DU) (3GPP ‘152, Figure 2), wherein: the DU is configured to send an uplink F1AP message (3GPP ‘152, Figure 4, step 8, Transmission of F1AP initial UL RRC); the CU is configured to receive the uplink F1AP message sent by the DU, wherein a message comprised in the uplink F1AP message is one or a combination of the following: an F1AP message of a terminal device, an F1AP message of the first IAB node, and an RRC message of the second IAB node (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)
and receiving, by the CU, indication information sent by the DU, wherein the indication information indicates that a message type of the message comprised in the uplink F1AP message is one of the following: an RRC message type, an F1AP message type, or an RRC message type and an F1AP message type (3GPP ‘152, Figure 4, step 16, Transmission of F1AP DL RRC Message Transfer)

(3GPP ‘152, Figure 4, Step 8, F1 initial UL RRC Message) 

As per claim 16, 3GPP ‘152 discloses the system according to claim 13, wherein the CU is configured to obtain an F1AP message comprised in the uplink F1AP message when the message type of the message comprised in the uplink F1AP message is the F1AP message type, and determine that the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device or the F1AP message of the first IAB node (3GPP ‘152, Figure 4, step 7, processing delay in IAB node 1)
As per claim 17, 3GPP ‘152 discloses the system according to claim 16, wherein the CU is configured to process the F1AP message of the terminal device on a peer F1AP layer between the CU and the terminal device if the F1AP message comprised in the uplink F1AP message is the F1AP message of the terminal device (3GPP ‘152, Figure 4, step 28, Transmission of F1AP UL RRC Message Transfer)

As per claim 18, 3GPP ‘152 discloses the method according to claim 16, wherein the CU is configured to process the F1AP message of the first IAB node on a peer F1AP layer between the CU and the first IAB node if the F1AP message comprised in the uplink F1AP message is the (3GPP ‘152, step 8, F1: Initial UL RRC Message)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TSG-RAN WG2, 16th – 20th April, 2018_R2-1806152,  hereinafter “3GPP ‘152” in view of 3GPP TSG-RAN WG3, 16-20 April, 2018_R2-181875, hereinafter “3GPP ‘875”
As per claim 2, 3GPP ‘152 discloses the method according to claim 1, 3GPP “152 does not explicitly disclose wherein the indicating, by the CU, a message type of the message comprised in the downlink F1AP message comprises: 
(3GPP ‘875, section 2, step 2, establish F1 connection with CU @IAB Donor, F1 Setup Resquest/Response message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘875 related to send indication information to the DU, wherein the indication information indicates the message type and have modified the teaching of 3GPP ‘152 in order to establish a connection between the CU and the DU (Introduction)
3GPP ‘152 in view of 3GPP ‘875 disclose the indication information is carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU (3GPP ‘152, page 8, transmit UE RRC message to IAB donor via F1 interface)

As per claim 5, 3GPP ‘152 discloses the method according to claim 1, 3GPP ‘152  does not explicitly disclose wherein the indication information is carried in the uplink F1AP message or on a peer adaptation layer on an F1 interface between the CU and the DU. 
3GPP ‘875 discloses wherein the indication information is carried in the uplink F1AP message or on a peer adaptation layer on an F1 interface between the CU and the DU (3GPP ‘875, section 2, step 2, establish F1 connection with CU @IAB Donor, F1 Setup Resquest/Response message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘875 related to wherein the indication information is carried in the uplink F1AP message on an F1 interface between the CU and the 

As per claim 11, 3GPP ‘152 discloses the system according to claim 10, 3GPP “152 does not explicitly disclose wherein the indicating a message type of the message comprised in the downlink F1AP message comprises: sending indication information to the DU, wherein the indication information indicates the message type.
3GPP ‘875 discloses sending indication information to the DU, wherein the indication information indicates the message type (3GPP ‘875, section 2, step 2, establish F1 connection with CU @IAB Donor, F1 Setup Resquest/Response message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘875 related to send indication information to the DU, wherein the indication information indicates the message type and have modified the teaching of 3GPP ‘152 in order to establish a connection between the CU and the DU (Introduction)
3GPP ‘152 in view of 3GPP ‘875 disclose the indication information is carried in the downlink F1AP message or carried on a peer adaptation layer on an F1 interface between the CU and the DU (3GPP ‘152, page 8, transmit UE RRC message to IAB donor via F1 interface)

As per claim 14, 3GPP ‘152 discloses the system according to claim 13, 3GPP ‘152 does not explicitly disclose wherein the indication information is carried in the uplink F1AP message or on a peer adaptation layer on an F1 interface between the CU and the DU. 
(3GPP ‘875, section 2, step 2, establish F1 connection with CU @IAB Donor, F1 Setup Resquest/Response message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘875 related to wherein the indication information is carried in the uplink F1AP message on an F1 interface between the CU and the DU and have modified the teaching of 3GPP ‘152 in order to improve the spectrum efficiency (Introduction)

Claims 3 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TSG-RAN WG2, 16th – 20th April, 2018_R2-1806152,  hereinafter “3GPP ‘152” in view of  3GPP TSG-RAN WG3, 26 February-2 March 2018_R3-181314, hereinafter “3GPP ‘314”
As per claim 3, 3GPP ‘152 discloses the method according to claim 1, 3GPP ‘152 does not explicitly disclose wherein sending, by the CU, the downlink F1AP message through a GTP tunnel specific to the F1AP message type to the DU, to indicate to the DU that the downlink F1AP message is transmitted through the GTP tunnel.
3GPP ‘314 discloses wherein sending, by the CU, the downlink F1AP message through a GTP tunnel specific to the F1AP message type to the DU, to indicate to the DU that the downlink F1AP message is transmitted through the GTP tunnel (3GPP ‘314, page 4, Step 2: sends the packet in a F1-U GTP tunnel to the IAB Nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘314 related to wherein sending, by the CU, the downlink F1AP message through a GTP tunnel specific to the F1AP message type to 

As per claim 12, 3GPP ‘152 discloses the system according to claim 10, 3GPP ‘152 does not explicitly disclose wherein the CU is configured to send the downlink F1AP message through a GTP tunnel specific to the F1AP message type to the DU, to indicate to the DU that the downlink F1AP message is transmitted through the GTP tunnel. 
3GPP ‘314 discloses wherein the CU is configured to send the downlink F1AP message through a GTP tunnel specific to the F1AP message type to the DU, to indicate to the DU that the downlink F1AP message is transmitted through the GTP tunnel (3GPP ‘314, page 4, Step 2: sends the packet in a F1-U GTP tunnel to the IAB Nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘314 related to wherein the CU is configured to send the downlink F1AP message through a GTP tunnel specific to the F1AP message type to the DU, to indicate to the DU that the downlink F1AP message is transmitted through the GTP tunnel and have modified the teaching of 3GPP ‘152 in order to improve throughput of the network (Introduction)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462